Per Curiam.
Appellant was indicted for violating the provisions of Maryland Code Art. 56, Sec. 230A — the so-called Maryland “blockbusting” statute. He moved to dismiss the indictment on the ground that the statute was violative of his rights under the first amendment to the Federal Constitution and Article 40 of the Maryland Declaration of Rights. The Motion was denied and he filed the instant appeal. The State moved to dismiss the appeal on the ground that the lower court’s order denying the Motion to Dismiss the Indictment was interlocutory in nature and not immediately reviewable by this Court. We think the State’s Motion is well founded, Raimondi v. State, 8 Md. App. 468, and the appeal is dismissed.

Appeal dismissed, the Mandate of this Court to issue forthwith.